Citation Nr: 1025884	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic respiratory 
disorder, (claimed as asthma), to include as secondary to 
asbestos exposure.

4.  Entitlement to service connection for a urinary tract/bladder 
disorder, claimed as interstitial cystitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims file was subsequently returned to the RO in Chicago, 
Illinois.  

The Veteran testified before the undersigned in April 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 60 days in 
order to give him an opportunity to submit additional evidence.  
The Veteran submitted additional evidence with waiver of RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Hearing Loss and Tinnitus- The Board notes that the Veteran's 
December 1963 separation examination noted a normal whisper test; 
no complaints of tinnitus were noted at that time.  However, the 
Veteran credibly testified at his April 2010 BVA hearing that his 
primary duties from 1960 to 1961 consisted of general repair 
work.  He acknowledged that for the remainder of his service he 
was assigned to clerical work.  He testified that while 
performing this general repair work he used a lot of hand and 
pneumatic tools.  See Transcript (T) page 4.  He stated that he 
used air-driven hammers for chipping and a lot of power tools 
like scrapers.  

The Board has considered that the Veteran's MOS (Military 
Occupation Specialty) is listed as clerical on his DD 214.  
However, a review of the Veteran's personnel records indicates 
that his job classification from March 1960 to June 1961 was 
listed as "None".  As such, it is unclear what the Veteran's 
MOS was at that time.  Therefore, the Board has made a 
credibility determination to accept the Veteran's testimony 
regarding his alleged MOS at the beginning of his service, and 
concedes that the Veteran was exposed to noise during this time. 

The Board has considered that an April 2010 private audiological 
treatment record indicates that the Veteran has current diagnoses 
of hearing loss and tinnitus.  An October 2004 private 
audiological treatment record reflected a diagnosis of mild 
sensorineural hearing loss in his right ear and moderate to 
moderately severe sensorineural hearing loss in his left ear.  
However, these hearing loss diagnoses were based on uninterpreted 
audiograms.  It is unclear from the record if his hearing 
thresholds meet the VA specified hearing disability threshold 
requirements.  38 C.F.R. § 3.385 (2009).  It is also unclear as 
to whether any current hearing loss or tinnitus is related to the 
Veteran's conceded active service noise exposure.

Additionally, in the impression section of the April 2010 private 
audiological treatment record, following the diagnosis of hearing 
loss and tinnitus, the examiner noted "4 years of military 
chipping hammers, repair mode, some occupational noise."  The 
Board finds the April 2010 private treating practitioner's 
statement is an "indication" that his disorders may be 
associated with service, but that there is insufficient competent 
evidence on file for the VA to make a decision on the claims.  

The Board has also considered that the Veteran reported an 
occupational noise exposure history of "machinist 7 years, 
farming summers before service" at an October 2004 VA 
audiological consultation. 

Based on the evidence above, the Board finds that the Veteran 
should be afforded a VA examination to determine the extent, and 
etiology, of any current hearing loss and determine the etiology 
of his current tinnitus.

Respiratory Disorder- The Board notes that the Veteran's 
available service treatment records are silent for any complaints 
of, treatment for, or diagnosis related to his respiratory 
system.  March 1960 and December 1963 chest X-rays revealed 
essentially negative findings.  Further, his December 1963 
separation examination revealed a normal clinical examination of 
his lungs and chest.

However, the Veteran credibly testified at his April 2010 BVA 
hearing that he had continuously suffered from respiratory 
problems since service.  See T page 16.  He stated that while 
stationed on the USS Tawakoni, the ship was undergoing a complete 
overhaul.  He indicated that he was exposed to asbestos in the 
berthing and bathing areas for most of 1960.  He additionally 
stated that in the crew berthing areas most of the piping and 
duct work was unwrapped and asbestos remained open to repair for 
weeks.  The Veteran further testified that he was exposed to dust 
while his ship was in "repair mode." See T page 10.

Although the Veteran acknowledged that he did not have documented 
continuous treatment for his asthma like symptoms, he testified 
that he had self-medicated with over-the-counter medications.  A 
March 2010 private treatment record notes a diagnosis of asthma. 

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21, 
provides guidance in adjudicating asbestos-related claims.  The 
guidelines provide that the latency period for asbestos-related 
diseases varies from 10-45 years or more between first exposure 
and development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2). It is noted that an asbestos-related disease can develop 
from brief exposure to asbestos or as a bystander.  The 
guidelines identify the nature of some asbestos-related diseases.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

As discussed above, the Board has accepted, as true, the 
Veteran's contentions that he was involved in general repair work 
during the beginning of his service.  Given the nature of these 
conceded duties aboard his ship, the VA finds that he was at 
least minimally exposed to asbestos during his active duty 
service.  Based on the evidence above, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
extent, and etiology, of any current respiratory disorder.

Urinary Tract/Bladder Disorder- The Board notes that a June 1960 
service treatment record reflects that the Veteran was 
hospitalized for urinary retention issues.  A few weeks later, 
the Veteran was re-evaluated and found to be asymptomatic.  In 
April 1963, the Veteran reported to sick bay with complaints of 
pain in his groin, left testicle, radiating down his right leg.  
He was diagnosed with chronic prostatitis.  In June 1963, the 
Veteran was diagnosed with "lower urinary tract symptoms, 
pyuria."  A December 1963 separation examination noted a normal 
clinical evaluation of his genitourinary system.  Numerous post-
service treatment records document complaints and treatment for 
interstitial cystitis. 

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1132 (West 2002).  A preexisting 
condition will be considered to have been aggravated by military 
service where there is an increase in disability during that 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran underwent a VA examination in January 2005 to 
evaluate his urinary disorder.  The VA examiner determined that 
the Veteran had symptoms of his interstitial cystitis prior to 
his enrollment in the military.  Although he stated that the 
Veteran's symptoms have progressed over the years, the VA 
examiner did not render an opinion regarding aggravation.  
Further, an April 2010 private medical opinion noted that the 
Veteran's bladder was abnormal during his service, but again did 
not render an opinion regarding aggravation.  Such an opinion is 
critical to the claim, and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should state whether the Veteran suffers from 
hearing loss for VA purposes are per 
38 C.F.R. § 3.385.  If hearing loss for VA 
purposes is documented, the examiner is then 
asked to provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that any current 
hearing disability had its onset in service 
or is otherwise etiologically related to his 
active service.  In rendering such an 
opinion, the examiner must address the impact 
of the Veteran's occupational noise exposure 
mentioned in his April 2010 private 
audiological evaluation and an October 2004 
VA treatment record.

The examiner is additionally asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
Veteran's tinnitus is causally related to 
service. 




Any opinions offered should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

The claims file must be reviewed in 
conjunction with such examination, and the 
examiner must indicate that such review 
occurred.

2.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
respiratory disorder and active duty 
service.  The examiner should identify any 
current chronic respiratory disorder.  The 
examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current respiratory 
disorder had its onset in service or is 
otherwise causally related to service, to 
include asbestos exposure.   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

3.  The January 2005 VA examiner is asked 
to once again review the claims file, and 
provide an opinion as to whether the 
Veteran's urinary tract/bladder disorder 
(i.e. interstitial cystitis) was 
aggravated as a result of active service.  
If the January 2005 VA examiner is not 
available or is unable to provide an 
opinion, the Veteran should be scheduled 
for another VA examination.

In either case, the January 2005 examiner, 
or new examiner, must render an opinion as 
to whether it is at least as likely as not 
that the Veteran's urinary tract/ bladder 
disorder (i.e. interstitial cystitis) was 
aggravated (i.e., underwent an increase in 
severity) as a result of active service.  
 
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


